Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 3-5, 7, 10, 12, 14-15, 17-19, 21-22, 24-28, 31, 34-36, 38, 41 and 44-47 canceled
Claims 32-33, 37, 39, 40, 42-43 and 48 withdrawn
Claims 1-2, 6, 8-9, 11, 13, 16, 16, 20, 23 and 29-30 pending and elected

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 07/12/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 8-9, 11, 13, 16, 16, 20, 23 and 29-30  are rejected under 35 U.S.C. 103 as being unpatentable over Lahoda (PG Pub 2019/0237206 A1), in view of Yacout (PG Pub 2015/0063524 A1) and in further view of Dodge (PG Pub 2012/0171403 A1).
Consider Claim 1, Lahoda teaches the process of coating using atomic layer deposition [0007], and teaches the process of forming nuclear green compact of powder [0007] where the powders are formed of fusion material such as uranium nitride and uranium silicide (abstract), where using the ALD process the nuclear green compact is coated exteriorly with powders that are oxidant resistant (as protective coating) [0019], where the oxidative resistance particle are coated with additives [0007], additives such as molybdenum and metal nitride (magnesium nitride) [0008]. 
Lahoda does not teach the process of depositing oxide based coating on the protective coated green compact using ALD, forming oxidation diffusing barrier, or sintering the coated green compact.
However, Yacout is in the prior art of forming nuclear fuel pellet (abstract), teaches the process of coating using ALD [0063], and teaches the process of forming multilayers (sub layers) (figure 2B, [0057]), where the coating materials would include molybdenum, zirconium nitride, aluminum nitride, titanium nitride, alumina, and zirconium oxide (claims 4-5). Therefore, Yacout teaches the forming, for example, of first sublayer having zirconium nitride and molybdenum and zirconium oxide; and second sublayer on top of the first sublayer, having zirconium nitride, molybdenum, and zirconium oxide. Yacout also teaches the process of sintering step after coating step,  forming the coated fuel pellet (claim 11).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Lahoda with Yacout to form multi-layers including oxide based coating (having for example zirconium oxide) on top of the protective coating (having for example zirconium nitride) thereby forming oxidation fusion barrier, to provide with high temperature water dissolution as benefited from the coating of oxide layer such as zirconium oxide [0047].
The combined Lahoda (with Yacout) does not teach the process using ALD being at vacuum, or the rate of pulling the vacuum.
However, Dodge is in the process of coating using ALD [0004], using coating materials such as metal oxide, metal nitride [0012], molybdenum [0013], teaches the process of pulling a vacuum of the system slowly to a desired pressure [0052].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Lahoda (with Yacout) with Dodge to process an ALD system into vacuum, to provide with a desired working pressure/vacuum by removing the residual such as excess water vapor, atmospheric gases and contaminations [0052].
The combined Lahoda (with Yacout and Dodge) does not explicitly teach the claimed rates of vacuuming.
However, the prior art of Dodge teaches the drawing of vacuum slowly where the vacuum drawing rate is a result effective variable, and person of ordinary skill in the art would have found that the rate is obvious to determine the drawing vacuum speed, including the claimed rate, through routine experimentation and known engineering skills, to properly drill vacuum slowly as claimed by the applicant, with reasonable expectation of success.
Consider Claim 2, the combined Lahoda (with Yacout and Dodge) teaches the fusion material powder is made of uranium nitride and uranium silicide (Lahoda, abstract).
Consider Claim 6, the combined Lahoda (with Yacout and Dodge) teaches the protective coating made of metal nitride material are aluminum nitride, silicon nitride, titanium nitride, zirconium nitride (Yacout, Claim 6).
Consider Claim 8, the combined Lahoda (with Yacout and Dodge) teaches the protective coating made of molybdenum (Lahoda, [0008]).
Consider Claim 9, the combined Lahoda (with Yacout and Dodge) teaches the oxide based coating comprises material such as aluminum oxide, zirconium oxide, silicon dioxide (Yacout, Claim 6).
Consider Claim 11, the combined Lahoda (with Yacout and Dodge) teaches the ALD coating process (protective coating and oxidative coating) is performed at temperature between 60-300℃ (Dodge, [0019]-[0020]). 
Consider Claims 13 and 20, the combined Lahoda (with Yacout and Dodge) teaches the coating of multiple layers (such as 4 sublayers) (Yacout, [0062]) including two protective layers, and two oxide base layers, having mixture of metal nitride and metal oxide (Per claim 1), using precursors such as tetrakis (di-methyl-amido) zirconium TDMAZ (Yacout, [0053]) and tri-methyl-aluminum TMA (Yacout, [0050]).
Consider Claims 16 and 23, the combined Lahoda (with Yacout and Dodge) teaches precursor pulse time is 10 seconds (Yacout, [0050]), purge with nitrogen with flow rate between 10-25 sccm (Dodge, [0053]), where the “sccm” stands for “Standard cubic centimeters per minute”. Therefore, it would be obvious for skilled person in the art to purge with inert gas between first reactive precursor and second reactive precursor for duration of at least one minute (60 seconds) to prevent contamination between first precursors and second precursors, with reasonable expectation of success. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claim 29, the combined Lahoda (with Yacout and Dodge) teaches the oxidation resistant additive is less than about 20% wt. and materials such as molybdenum (protective coating material) is of at least 50 atomic % of the oxidation resistance additive (oxide base material) (Lahoda, [0010]). Leading to at most 10% by weight of protective coating material and at the most 10% by weight of oxide based coating.
Consider Claim 30, the combined Lahoda (with Yacout and Dodge) teaches the process have minimal oxidation resistance (onset temperature) in water and steam even at 200° C with better oxidation resistance than uncoated pellet (Lahoda, [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718